Citation Nr: 1540416	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for a psychiatric disability characterized as depression or dysthymia, currently rated 30 percent disabling. 

2. Entitlement to an increased evaluation for left knee disability status post left patellar lateral release and medial reefing with distal patellar realignment, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to December 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The left knee disability the subject of appeal is distinct from left knee arthritis, which is also service connected and is separately rated.  The RO in a June 2014 decision rated the Veteran's bilateral knee arthritis, and the Veteran did not appeal that decision.  

The Board notes that in a submitted May 2011 evaluation report by private physician P.J.Y., M.D., the question of unemployability was raised.  However, this physician opined that the Veteran was unemployable due to both service-connected and non-service-connected conditions.  If the Veteran wishes to raise a claim of entitlement to a total disability rating based on unemployability due solely to service-connected disabilities, pursuant to 38 C.F.R. § 4.16 (2015), he should do so at the RO level.  

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in this May 2011 private medical evaluation report by physician P.J.Y., M.D., but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Depression or Dysthymia

An October 2009 letter from a VA primary care physician informs of the Veteran's "severe obstructive sleep apnea," with good response to positive airway pressure therapy and resulting improvement in his sleep apnea. 

The Veteran contends that his service-connected dysthymia is more disabling than is reflected by the assigned 30 percent rating.  As detailed below, while the RO confirmed this rating based on his most recent VA mental health examination for compensation purposes in October 2010, treatment records suggest the possibility of some disability not reflected in that examination report, and a subsequently submitted private medical evaluation indicates an increase in severity.  

An October 2009 treatment record notes continued dysthymia and some marital issues.  Other treatment records from 2009 onward reflect some impairment from dysthymia though without significant associated work impairment.  However, the Veteran's father called in to a VA mental health hotline in December 2009 reporting that the Veteran had taken twenty pills the night prior but then threw them up after taking them.  The Veteran was then called and he contracted for safety.  The record does not characterize the reported event specifically as a suicide attempt or suicidal gesture, though it does note that the Veteran was reportedly going through marital difficulties.  Some subsequent treatment records note some suicide risk.  

Upon VA mental health examination for compensation purposes in October 2010, the Veteran reported symptoms including variable moods though with no highs or euphoria, with depression and anxiety most days, as well as irritability, difficulties with anger reactivity and controlling anger, memory and concentration difficulties, racing thoughts, difficulties with sleep, lack of motivation, and difficulties with gambling and excessive spending.  The Veteran reported currently seeing a marital therapist twice monthly, but not receiving any individual psychotherapy.  He was on current medications reportedly for depression and to stabilize his mood.  The examiner noted issues with worry, generally adequate work functioning, excessive reactivity to family stressors, and impulsivity.  The Veteran had significant sleep difficulties associated with sleep apnea.  The examiner assessed a mood disorder and noted considerable environmental stressors, assigning a Global Assessment of Functioning (GAF) Scale score of 55.  

The Veteran submitted a May 2011 private physician's consultation evaluation addressing disabilities including the Veteran's left knee disability and depression.  The examiner characterized the Veteran's depression as "severe" with a "significant extension of symptoms."  This evaluation may potentially represent a significant increase in severity from the limited symptoms found upon VA examination in October 2010.  A contemporaneous VA examination addressing the Veteran's service-connected depression or dysthymia therefore is warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Left Knee Disability

The Veteran was afforded VA examinations of his left knee for compensation purposes in August 2010, May 2011, and May 2014.  However, in June 2014 the Veteran underwent surgery for correction of conditions within the left knee.  This was subsequent to the most recent, May 2014 VA examination for compensation purposes.  Thus, a new VA examination is required to determine the post-surgical nature and severity of his left knee disability.  Littke.

Additionally, in a submitted statement in October 2014, in lieu of a VA Form 646, the Veteran's authorized representative informed that the Veteran's left knee disability "continues to worsen." This implies the requirement for a new examination to ascertain the current level of disability.  


Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including any more recent records from VA or private sources of care.

2. Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and severity of the Veteran's service-connected left knee disability. All pertinent records should be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

The examiner is required to evaluate the nature and extent of the left knee disability the subject of appeal, which is the disability for which the Veteran underwent left patellar lateral release and medial reefing with distal patellar realignment.  To the extent possible, the examiner should address impairment and impact on work and work-like functioning of this disability as distinct from that due to any left knee arthritis, because left knee arthritis is the subject of a separate rating.  Thus, the examiner should address the knee impairment as a whole, and then differentiate, to the extent possible, that portion which is due to arthritis in the knee and that portion due to other knee disability which required surgery involving patellar lateral release and medial reefing with distal patellar realignment.  If no distinction can be made between disability due to left knee arthritis and that due to the disability necessitating this surgery, the examiner should so state.  

The examiner should review prior examinations from August 2010, May 2011, and May 2014, as well as the recent operative report from June 2014.  The examiner must specifically address the May 2011 evaluation by private physician P.J.Y., M.D., which is contained within the record.

The examiner must provide a complete explanation with supportive reasoning (rationale) for his or her findings or conclusions.  

 The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  Then, the Veteran should be afforded an examination by a licensed psychiatrist or psychologist with sufficient expertise to determine the nature and severity of his depression or dysthymia.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

The examiner should identify all symptoms and impairment associated with the service-connected depression or dysthymia, and, to the extent possible, distinguish these from manifestations of any other psychological or physiological disorders which are present.  As, for example, sleep impairment associated with the Veteran's sleep apnea should be distinguished from impairment stemming from depression or dysthymia, to the extent possible.  The examiner should address the impact of the Veteran's depression or dysthymia on work and work-like functioning.   

The examiner should consider prior examination findings, and must specifically address the May 2011 private evaluation by private physician P.J.Y., M.D., which is contained within the record.  

The examiner must provide a complete explanation with supportive reasoning (rationale) for his or her findings or conclusions.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

4. Thereafter, the RO or the AMC should readjudicate the claims. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Dennis F. Chiappetta, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




